Citation Nr: 1600153	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  12-20 882A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for a disability manifest by a persistent cough.

3.  Entitlement to service connection for tuberculosis.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for bilateral testicular pain.

6.  Entitlement to service connection for cold sores.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from May 1994 to March 1996.

This matter is before the Board of Veterans' Appeals (Board) on appeal from August 2010 and June 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

The issues of entitlement to service connection for a bilateral hearing loss disability, a disability manifest by a persistent cough, tuberculosis, bilateral testicular pain, and cold sores are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the Veteran's currently diagnosed sleep apnea was incurred during his active duty.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, sleep apnea was incurred during active duty.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In this decision, the Board grants entitlement to service connection for sleep apnea, which constitutes a complete grant of this claim.  Therefore, no discussion of VA's duty to notify or assist is necessary with respect to this issue.

II.  Service Connection

A.  General Law and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).  However, the United States Court of Appeals for the Federal Circuit  (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

B.  Sleep Apnea

The Veteran contends that he has sleep apnea as a result of his active service.  

The service medical records do not contain any complaints, findings, or treatment of sleep apnea.  

In March 2011, the Veteran underwent a sleep study.  A diagnosis of severe obstructive sleep apnea was given.

In an October 2014 letter, a VA doctor, J.S.L., MD, MS, MPH, FCCP, FAASM, reviewed the Veteran's military treatment records.  He commented that as was typical to most medical military records in the 1970s to the 1990s, the Veteran's service treatment records did not have entries dealing with sleep problems.  Dr. L. explained that during that era, snoring and sleep related complaints often were not taken into consideration when evaluating patients.  Dr. L. noted that the Veteran and his shipmates observed severe disruptive snoring and apneas while the Veteran was on active duty, and chronic snoring and excessive daytime sleepiness were the two most common complaints in patients with undiagnosed obstructive sleep apnea.  Dr. L. also observed that the Veteran's record clearly documented at least a 20 pound weight gain early in his active service, and that weight gain was not due to a growth in height.  He explained that weight gain and obesity were the strongest risk factors for the development of obstructive sleep apnea.  Dr. L. opined that the Veteran's obstructive sleep apnea was more likely than not developed while the Veteran was on active duty, as obstructive sleep apnea of the Veteran's severity does not develop overnight.  He explained that on average, patients with sleep apnea will have symptoms for 10 years or more before seeking medical help, and the disruptive snoring first detected while the Veteran was on active duty was mot likely a presenting symptom of obstructive sleep apnea that went undiagnosed until 2011.

The Board finds the Veteran's statements regarding the onset and continuation of his sleep symptoms to be credible.  The Veteran is competent to describe the circumstances surrounding his in-service snoring and sleep disturbances, because such actions come to him through his senses and, as such, require only personal knowledge rather than medical expertise.  See Layno, supra.  See also Buchanan, supra (lay evidence-as, for example, the Veteran's contentions in the present case-does not lack credibility simply because it is unaccompanied by contemporaneous medical evidence).  As such, the Board finds that the requirement that there have been an in-service injury or event has been met.  Additionally, the current treatment records clearly document that the Veteran has a current diagnosis of sleep apnea.  The question remaining is whether there is a causal connection (or "nexus") between these in-service events and the Veteran's currently diagnosed sleep apnea.

As noted above, in an October 2014 letter, a VA doctor gave an opinion which supports the Veteran's claim.  In giving his opinion, the examiner drew from the evidence of record and supported his conclusions with a detailed analysis.  Significantly, nothing within the report is contradictory.  The opinion relates directly to this Veteran, and this opinion considers both the Veteran's assertions and documented history.  As such, the Board affords the October 2014 letter from Dr. L. significant probative value.  Significantly, no treatment provider of record has offered a negative nexus opinion.

In light of the October 2014 medical opinions, and the competent and credible lay testimony of record, the Board finds that the Veteran's sleep apnea cannot be satisfactorily disassociated from his service.  The evidence is, at the very least, in relative equipoise as to whether the Veteran's current sleep apnea was incurred as a result of the Veteran's service.  Therefore, the Board will resolve doubt in favor of the Veteran and grant the Veteran's claim.


ORDER

Service connection for sleep apnea is granted.


REMAND

On correspondence submitted in December 2014, the Veteran indicated that he wanted a personal hearing before a member of the Board by live videoconference.  The record contains no indication that he has withdrawn this request.

Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) (pertaining specifically to hearings before the Board).  In accordance with the Veteran's December 2014 communication, and since the RO schedules videoconference hearings before Members of the Board, a remand of these matters to the RO is warranted.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Board videoconference hearing before a Veterans Law Judge, in accordance with his request.  The RO should notify the Veteran of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2015).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


